Citation Nr: 0817247	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978 and from January to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In April 2008, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for 
PTSD, but his claim is not yet ready for appellate review.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The veteran claims that he is currently being treated for 
PTSD as a result of stressful events experienced by him 
during his Persian Gulf tour in 1991.  In particular, he 
claims that his unit was in the Khobar Towers in Saudi Arabia 
when it was attacked in 1991; that he saw two fellow 
soldiers' jeep overturn with them being thrown out; that he 
encountered the sight and smell of dead bodies when he 
encountered a grave registration unit; that he was required 
to disarm incoming POW's during the first days of the Gulf 
War; and that he was required to drive leaking gas trucks 
over burning oil fields.  See April 2008 hearing transcript 
at pages 7-14, and August 2002 stressor statement.  Also of 
record is a May 2003 statement prepared by GR, which the 
veteran filed together with his Notice of Disagreement, and 
which is consistent with his reported stressors.

The claims folder reveals that the veteran's PTSD diagnosis 
was acknowledged by the RO, but that the claim was denied 
based upon unverified stressors.  However, there is no 
indication in the file that the RO attempted to verify the 
reported stressors.  The veteran submitted a written 
statement regarding his stressors, along with oral testimony.  
At his hearing, he clarified that he was in the Persian Gulf 
in 1991 first with the 372d Military Police Battalion, then 
with the 14th Military Police Brigade.  There is, however, no 
evidence showing any attempt to corroborate the stressors 
discussed above.  VA's duty to assist under 38 C.F.R. § 
3.159(c)(2) requires VA to assist the veteran to obtain 
corroborating evidence that should be in the possession of a 
Federal department or agency.  First and foremost, it should 
be noted that the veteran's service personnel records are not 
part of the claims folder.  The RO requested records from the 
DC Adjutant General in December 2003 and the service medical 
records for the veteran's National Guard service were 
obtained and associated with the claims folder.  There are, 
however, no personnel records, including unit reports.  These 
records must be obtained. 

Once the personnel records are reviewed, if they alone do not 
establish the alleged stressors, then further investigation 
must be made.  There was no inquiry with the U.S. Army and 
Joint Services Records Research Center (USAJSRRC) (formerly 
known as both the Center for Unit Records Research (CURR) and 
the US Armed Forces Center for Research of Unit Records 
(USAFCRUR)).  Once service personnel records confirm the 
relevant time frames, the veteran's unit, and military 
occupational specialty, an attempt should be made to verify 
his stated stressors.  

The Board also notes that, at his April 2008 hearing, the 
veteran notified VA of his receipt of Social Security 
Disability Benefits due to his PTSD.  See hearing transcript 
at page 20.  Records of the Social Security Administration 
are included in VA's duty to assist under 38 C.F.R. 
§ 3.159(c)(2).

Once the record is complete, a VA examination is warranted to 
confirm the PTSD diagnosis and determine whether it is linked 
to any of the verified stressors discovered in the 
development discussed above.  See 38 C.F.R. § 3.159(c)(4) 
(2007); also see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant 
records in the control of a federal 
department or agency, including service 
personnel records from the veteran's 
National Guard Service, and all relevant 
records from the Social Security 
Administration.  Associate all records 
obtained with the claims folder.

2.  Once the dates of the veteran's Gulf 
tour are verified, as well as his unit, 
contact the appropriate authorities, 
including but not limited to USAJSRRC, and 
obtain the unit history, unit reports, 
lesson learned reports, operational 
reports, daily reports, after action 
reports, or any other source of 
information to corroborate the veteran's 
claimed stressors.

3.  After all relevant records are 
associated with the claims folder, and all 
attempts to verify the alleged stressors 
have been completed, the RO should 
determine what stressful conditions or 
incidents have been corroborated or 
verified, and should provide a summary of 
the verified facts and conditions of the 
veteran's service.

4.  After the RO has prepared the summary 
of corroborated or verified stressful 
conditions or incidents, the veteran 
should be afforded psychiatric 
examination. The claims file must be made 
available to and reviewed by the examiner.  
All indicated tests should be conducted 
and all clinical findings should be 
reported in detail.  The examiner should 
be informed that only stressors or 
stressful conditions that have been 
verified by the RO may be used as a basis 
for a diagnosis of PTSD.

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it is at least as likely as 
not (a 50 percent likelihood or more) that 
the veteran has PTSD as a result of the 
stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

(c) Is there a link between the current 
symptomatology and the in-service 
stressor(s)/stressful conditions found to 
be established by the record.

A complete rationale for the opinion 
expressed must be provided in a legible 
report.

5.  Readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

